Dissenting Opinion by
Mb. Justice Roberts :
In my view a company whose receipts from sales to Philadelphia residents approximates $4,910,000 per *468year is engaged in “commercial activity, or making sales to persons within such school district of the first class.” General Business Tax Act of May 23, 1949, P. L. 1669, as amended, 24 P.S. §584.1. In addition, as the following excerpt from the opinion of the court below indicates, appellant’s commercial contacts with the City were not insubstantial: “Alan Wood Steel Company is a Pennsylvania corporation with its only manufacturing plant located in Conshohocken, Montgomery County, Pennsylvania. Prior to June 30, 1957, it maintained an office in Philadelphia. It has five sales offices, one of which is located at 1 Bala Avenue, which is on the west side of City Line Avenue, Montgomery County, just across the boundary line of Philadelphia County. The plant and the Bala Cynwyd office are listed in the Philadelphia telephone directories and both have Philadelphia exchange telephone numbers. All of the contracts for the goods sold to purchasers located in Philadelphia are purely intrastate transactions. Three representatives of the Alan Wood Company’s Bala Cynwyd office regularly call upon customers located in Philadelphia, namely, contractors and architects who use or have need for the products manufactured by the company. In addition to the sales representatives, the company employs metallurgists who consult with and advise prospective customers in Philadelphia regarding their needs and investigate customer complaints. The acceptance of the orders and the completion and shipment of the products are all controlled by the Conshohocken plant.”
I dissent.
Mr. Justice Eagen joins in this dissenting opinion.